DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed June 13, 2022 has been entered.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because no formal drawings have been entered.. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Amendment to the claims, particularly Claim 1, contains the limitation requiring a “unitary structure” that is not defined or positive recited in the Specifications. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US 4,875,437).
Regarding Claim 1:
Cook et al. teaches a thermostatic valve comprising a case (110), the case comprising at least one fluid inlet (113), at least one first fluid outlet (114) and at least one second fluid outlet (112), a main flap (130) movable relative to the case between a closed position in which the main flap closes the first fluid outlet and an open position in which the main flap opens the first fluid outlet, a thermostatic actuator (109), the thermostatic actuator comprising an actuating rod (119) connected to the main flap and a capsule (25) containing a heat-expandable material (26, wax), and a heating element (34) for heating the heat-expandable material, wherein the capsule of the thermostatic actuator has an inner portion (138) which extends inside the case and is configured to bathe in the fluid circulating between the inlet and the second outlet of the case (Fig 8), and an outer portion (25) which extends outside the case, in that the heating element is arranged outside the case and out of the capsule to heat the outer portion of this capsule (Fig 8), the inner portion of the capsule and the outer portion of the capsule being formed of a single unitary structure (when the elements of Cook et al. pertaining to the thermostatic valve is connected as shown in the Drawings, it is considered a unitary structure by nature).
	Regarding Claim 2:
Cook et al. teaches the heating element is a PTC element (34, and Col 2 lines 20 – 29 describes the heater is responsive to change in temperatures and engine conditions).
	Regarding Claim 4:
Cook et al. teaches the thermostatic valve comprises return means (132) configured to maintain the heating element in contact with the capsule.
	Regarding Claim 5:
Cook et al. teaches the heat-expandable material is a wax (26) including a thermally conductive charge.
	Regarding Claim 6:
Cook et al. teaches he capsule is fixedly mounted relative to the case (fig 8).
	Regarding Claim 7:
Cook et al. teaches the actuating rod is configured to extend into the outer portion of the capsule (Fig 8).
	Regarding Claim 8:
Cook et al. teaches the thermostatic valve comprises return means of the main flap (132) in the closed position, mounted in opposition to the thermostatic actuator (fig 8).
	Regarding Claim 9:
Cooke et al. teaches the thermostatic valve comprises a secondary flap (134) configured to close or open the second fluid outlet when the main flap is respectively open or closed.
	Regarding Claim 10:
Cook et al. teaches a motor vehicle comprising a thermostatic valve according to claim 1 (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 4,875,437) and in view of Saur et al. (US 5,183,012).
Regarding Claim 3:
Cook et al. is silent to the thermostatic valve comprises a thermally and electrically insulating protective cap, housing the heating element and the outer portion of the capsule.
However, Saur et al. teaches a similar thermostatic valve comprising a thermally and electrically insulating protective cap (36), housing the heating element and the outer portion of the capsule.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cap of Saur et al. in the valve of Cook et al. in order to protect and seal the heating element.

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. 
On Page 4 of the Remarks, the Applicant argues that Cook et al. does not teach the inner and outer portion of the capsule forms a unitary structure. The Examiner disagrees and maintains the rejection. Since the Specifications and Drawings of the Applicant contain no positive recitation as how the portions are formed to be unitary, it therefore considered that any elements once connected and functioning is considered integral or a unitary structure. It has also been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747